—Appeal by defendant (1) as limited by his brief, from two sentences of the County Court, Nassau County (Thorp, J.), both imposed September 10, 1981, after his pleas of guilty to burglary in the third degree under indictment No. 52801 and attempted burglary in the third degree under indictment No. 42802, and upon his adjudication as a youthful offender, each sentence being 60 days’ imprisonment and five years’ probation, to run concurrently, and restitution of $1,000 on each count, and (2) from two amended judgments of the same court, both rendered February 8, 1982, which, upon a determination that he had violated a special condition of probation, vacated the September 10, 1981 sentences and resentenced him to two concurrent indeterminate terms of one year and 4 months to 4 years’ imprisonment.
Amended judgments rendered February 8, 1982 affirmed.
Appeals from the sentences imposed September 10, 1981 dismissed.
No notice of appeal from the sentences imposed September 10, 1981, was ever filed, nor was any application for an extension of time made therefor. In any event, we have examined defendant’s contentions and find them to be without merit.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal as to the amended judgments rendered February 8, 1982. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Gibbons, J. P., Thompson, Niehoff and Kunzeman, JJ., concur.